DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Examiner’s Reasons for Allowance
Claims 1-2, 4, 6-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 17, and 19 are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “in response to determining the half-duplex communications mode for the communications device, disabling an echo canceller of the communications device and determining a time-division multiplex (TDM) communications schedule over an asymmetrical point-to-point link”, in combination with the rest of claim limitations of amended claims 1, 17, and 19.
The Examiner agrees Applicant’s arguments that the limitations as amended above overcomes previous cited prior art rejections. 
Malek ( US 4920567 A) is considered the closest art reference in Examiner’s updated search. Malek discloses an encrypted mode with half-duplex upon receipt of a signal which disables echo cancellers on the telephone network to keep the echo cancellers inactive while in this mode (Col 9, lines 17-23, claim 1). However, Malek fails to teach, in response to determining the half-duplex communications 
Dependent claims 2, 4, 6-16, 18, 20 are allowed based on the same reasons by virtue of their dependency of independent claim 1, 17, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461